UNI'I'ED STA'I'ES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE THE APPLICATION OF THE
BALTIMORE SUN FOR ACCESS TO
CERTAIN SEALED COURT RECORDS

 

18-CV-2444-CCB

Related To Misc. Nos.
16-152
16-189
16-306
16-307
l6-mc~633
16-641
16-mc-363
l6-mc-634
l6-mc-744
16-778
l6-2035-ADC
l6-2103-JMC
16-2238-SAG
16-2855-BPG
16-3369-SAG
17-158
17~159
l7-587-SAG to 17-601-SAG
17-602-SAG
17-623-SAG
17-624-SAG

 

M

Upon consideration of the Government’s motion to unseal documents covered by the

Application of the Baltimore Sun for Access to Certain Sealed Court Records (Document No. l,

filed August lO, 2018), as redacted by the Govemment, for the reasons set forth in the

Govemment’s motion and for good cause shown,

lt is hereby ORDERED that the Government’s motion is GRANTED, and that the

documents identified in the above-captioned cases, as redacted by the Government to protect the

 

